Exhibit 10.1

STOCK PURCHASE AGREEMENT




by and among:




Concierge Technologies, Inc.


brigadier security systems (2000) ltd.


and


Each of the Shareholders
of
Preferred and common Stock
of
Brigadier Security Systems (2000) Ltd.








__________________________________


Dated as of May 27, 2016
__________________________________


 
 
 

--------------------------------------------------------------------------------

 
 
LIST OF EXHIBITS AND SCHEDULES


EXHIBITS
 
Exhibit A    Certain Definitions
 
Exhibit B    Non-Compete & Non-Interference Agreement
 
SCHEDULES
 
Schedule A    Sellers Information
 
Schedule B    Buyer Share Allocation
 
Disclosure Schedules
 
 
1

--------------------------------------------------------------------------------

 
 
STOCK PURCHASE AGREEMENT
 
This Stock Purchase Agreement (this “Agreement”) is made and entered into as of
May 27, 2016 (the “Effective Date”), by and among Concierge Technologies, Inc.,
a Nevada corporation (the “Buyer”), Brigadier Security Systems (2000) Ltd., a
Saskatchewan registered corporation (the “Company”), and each of the Persons set
forth on Schedule A attached hereto (each, a “Seller” and collectively, the
“Sellers”). The Buyer and Sellers may hereinafter be referred independently as
“Party” or collectively as the “Parties”.
 
WHEREAS, the Sellers collectively own one hundred percent (100%) of the issued
and outstanding shares of the Company (collectively the “Shares”);
 
WHEREAS, the Sellers desire to sell to the Buyer, and the Buyer desires to
purchase from the Sellers, 100% of the Shares owned by the Sellers on the terms,
and subject to the conditions, set forth in this Agreement;
 
WHEREAS, Buyer will purchase the Shares  free and clear of all liens,
encumbrances, and claims, in return for the consideration set forth in this
Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements contained in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto, intending to
be legally bound hereby, agree as follows:
 
1.
Sale and Purchase of shares; Closing

 
1.1.           Sale and Purchase of Shares.
 
 Upon the terms, and subject to the conditions, set forth in this Agreement, at
the Closing (as defined in Section 1.2), each Seller shall sell, assign, and
transfer all of his/its rights, title and interests in and to the Shares held by
such Seller to the Buyer, and the Buyer shall thereafter allocate such shares
among the Buyer pursuant to the schedule set forth in Schedule B, and the Buyer
shall purchase all of such Seller’s rights, title and interests in and to the
Shares, free and clear of all Encumbrances.
 
1.2.           Closing.  The consummation of the purchase and sale of the Shares
held by the Sellers and the Purchased Assets to the Buyer under this Agreement
(the “Closing”) shall take place on a date and time within 7 days from the date
of execution of this Agreement at 07:00 hours Saskatchewan time (the “Closing
Date”).  The Closing will take place via an electronic medium in which separate
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument, will first be delivered
by a facsimile or electronic mail exchange of signature pages, with originals to
follow by reputable overnight courier addressed to each Party’s counsel.
 
a)           At Closing, Sellers shall deliver the estimates of the total
current assets and the total current liabilities required by 1.3 (d), and,
subject to the adjustments for the actual TNWC contemplated by 1.3 (d), such
amounts shall constitute the only liabilities for which the Company shall
continue to be obligated after the Closing (the "Assumed Liabilities"). Any
liabilities to be paid by the Company after the Closing associated with Company
activities prior to Closing which are not taken into account in the calculation
of the TNWC shall not constitute an obligation of the Company, but shall
constitute an obligation of the Sellers, subject to the indemnity obligations
set forth herein.
 
 
2

--------------------------------------------------------------------------------

 
 
b)           Closing Deliverables to Buyer. At the Closing, Seller shall deliver
to Buyer the following:
 
(i)           Each Seller shall surrender to the Buyer, all right, title, and
interest in and to the Shares held by such Seller to be allocated to the Buyer
pursuant to Schedule B. The Buyer shall have possession of the Company as of the
close of business on the Closing Date. All Adjustments (defined in Section 1.3
(d) below) to the Purchase Price (defined in Section 1.3) and closing
obligations and conditions shall be completed as of the Closing Date other than
such adjustments contemplated to occur after the Closing Date;
 
(ii)           A non-competition and non-interference agreement duly executed by
Buyer and Seller with respect to the Company and its business and operations for
a period of 5 years from the Closing Date, a form of such agreement in
substantial similar form is attached hereto as Exhibit B and incorporated by
reference herein;
 
(iii)           Buyer shall have received a certificate, dated as of the Closing
Date and signed by a duly authorized officer of the Company, that the
representations and warranties of Seller contained in Section 2 shall be true
and correct in all respects as of the Closing Date with the same effect as
though made at and as of such date (except those representations and warranties
that address matters only as of a specified date, which shall be true and
correct in all respects as of that specified date), except where the failure of
such representations and warranties to be true and correct would not have a
Material Adverse Effect.
 
(iv)           Buyer shall have received a certificate of the Secretary (or
equivalent officer) of the Company certifying that attached thereto are true and
complete copies of all resolutions adopted by the board of directors of Seller
authorizing the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby and thereby, and that all
such resolutions are in full force and effect.
 
(v)           All consents, authorizations, orders, and approvals listed on
Section 2.2 of the Disclosure Schedules, if any, shall have been received, and
executed counterparts thereof shall have been delivered to Buyer at or prior to
the Closing.
 
(vi)           the resignations by Robert Freberg and Patrick Thompson as
officers and directors of the Company;
 
(vii)           Such other customary instruments of transfer, assumption,
filings or documents, in form and substance reasonably satisfactory to Buyer, as
may be required to give effect to this Agreement.
 
c)           Closing Deliverables to Seller. At the Closing, Buyer shall deliver
to Seller the following:
 
(i)           The Purchase Price, pursuant to the payment schedule as described
in Section 1.3.
 
(ii)           Seller shall have received a certificate, dated as of the Closing
Date and signed by a duly authorized officer of Buyer, that the representations
and warranties of Buyer contained in Section 3 shall be true and correct in all
respects as of the Closing Date with the same effect as though made at and as of
such date (except those representations and warranties that address matters only
as of a specified date, which shall be true and correct in all respects as of
that specified date), except where the failure of such representations and
warranties to be true and correct would not have a material adverse effect on
Buyer's ability to consummate the transactions contemplated hereby.
 
 
3

--------------------------------------------------------------------------------

 
 
(iii)           Seller shall have received a certificate of the Secretary (or
equivalent officer) of Buyer certifying that attached thereto are true and
complete copies of all resolutions adopted by the board of directors of Buyer
authorizing the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby and thereby, and that all
such resolutions are in full force and effect.
 
1.3.           Purchase Price. The purchase price (the “Purchase Price”) for the
Shares and Purchased Assets to be acquired by the Buyer pursuant to the terms of
this Agreement shall be One Million Seven Hundred and Thirty Three Thousand
Canadian Dollars ($1,733,000 CDN), subject to certain adjustments set forth
herein, payable to the Sellers as follows:
 
a)            Two Hundred Ten Thousand Dollars ($210,000 CDN) as a deposit
within 48 hours of execution of the Letter of Intent between the Parties, dated
as of January 26, 2016 (the “Letter of Intent”), payable to Pacific Business
Brokers Inc. in trust via bank draft or electronic funds, and to be applied to
the Purchase Price. This amount is to be fully refunded to the Buyer in the
event of termination of the Letter of Intent or this Agreement less costs of
audit and financial review performed by MNP in connection with the due diligence
conducted by Buyer;
 
b)           Seven Hundred Ninety Thousand Dollars ($790,000 CDN) , paid on the
Closing as an additional deposit to be paid by way of a bank draft or other
certified funds payable to the Seller's lawyers, Scott Phelps & Mason, 306
Ontario Avenue, Main Floor, Saskatoon, Saskatchewan S7K 2H5  (“Seller’s
Counsel”); and
 
c)            Seven Hundred Thirty Three Thousand ($733,000 CDN) paid at the
Closing Date as the balance of the Purchase Price to be deposited into an
interest bearing account administered by Horwitz + Armstrong, PLC (in Canadian
currency), and to be paid to the Seller, on the 183rd day following the Closing
Date if net sales (gross revenues of the Company after deduction of returns,
allowances for damages, missing good and discounts) meeting the minimum
threshold of $1,500,000 CDN (the “Sales Goal”) is achieved. If the Sales Goal is
not reached by the 183rd day following the Closing Date, then the payment is to
be remitted on the 365th day following the Closing Date. The Buyer shall retain
all accrued interest, which shall be paid to Buyer at the time of the release of
the amount due to Seller under this Section 1.3 (c).
 
d)           Adjustments to the Purchase
Price.                                                                The
Purchase Price shall be fixed in the amounts of Canadian dollars (CDN)  set
forth above at the CDN:USD currency exchange rate as of the date and time of the
deposit of the Purchase Price by Buyer irrespective of subsequent fluctuations
of the exchange rate on the foreign exchange market, subject to the following
adjustments:
 
(i)           Working Capital Adjustment. The Purchase Price includes $418,000
CDN in normal Transferred Net Working Capital (“TNWC”), free and clear of all
Encumbrances, defined herein as the total current assets including accounts
receivables, prepaid expenses, and inventory, minus total current liabilities,
including accounts payable and accrued liabilities but excluding from the total
current liabilities any deferred income taxes and for greater certainty
excluding therefrom the obligations of the Company related to the Class F and
Class H shares being purchased hereunder and excluding therefrom any shareholder
loan that is being purchased hereunder, and at the Closing the Purchase Price
payment shall be adjusted upward or downward on a dollar-for-dollar basis to
reflect the actual TNWC to be calculated consistent with the working capital
calculation defined herein. Sellers shall disclose to Buyer:
 
 
4

--------------------------------------------------------------------------------

 
 
 
(1)
an estimate of the total current assets, including accounts receivables ,
prepaid expenses, and inventory of the Company as set forth in Section 1.3(d)(i)
of the Disclosure Schedules, provided that Section 1.3(d)(i) of the Disclosure
Schedules shall be updated immediately prior to the Closing if requested by the
Buyer

 
 
(2)
an estimate of the total current liabilities, including accounts payable and
accrued liabilities of the Company as set forth in Section 1.3(d)(ii) of the
Disclosure Schedules, provided that Section 1.3(d)(ii) of the Disclosure
Schedules shall be updated immediately prior to the Closing if requested by the
Buyer

 
At least 5 Business Days prior to the Closing Date, the Sellers shall deliver to
the Buyer a good faith written estimate (proforma) of the TNWC of the Company as
at the Closing Date based on the financial information then available to the
Sellers. The portion of the Purchase Price payable on the Closing Date shall be
adjusted upward or downward based on the estimated TNWC as at the Closing Date.
The actual TNWC shall then be determined within 90 days from the Closing Date
and any further adjustments required to be made shall be paid to the Seller’s in
the event of a surplus (directly from the Buyer), or refunded to the Buyer in
the event of a deficit (from the monies held in trust), within 30 days of the
determination of the actual TNWC.
 
(ii)           Inventory Adjustment.  The Inventory used in the TNWC calculation
shall only include inventory acquired within one year of the Closing Date,
unless accepted by the Company as an appropriate inclusion in inventory (the
“Current Inventory”).  All inventory not included in the TNWC calculation shall
be conveyed to Seller at a price of $1 for all such inventory.
 
e)           Allocation of the Purchase Price.  The Purchase Price shall first
be allocated to any shareholder loans, and the balance to the Sellers.
 
f)           Closing Expenses. The Parties will each pay their own respective
expenses (including fees and expenses of legal counsel, brokers, or other
representatives or consultants) in connection with the transaction contemplated
hereby (whether consummated or not). Buyer shall bear the cost for the audit of
the Company’s financials and or any associated due diligence of the Company,
whether or not the within sale is completed
 
2.
Representations and Warranties of the Sellers

 
Except as set forth in the Disclosure Schedules delivered to the Buyer prior to
the execution of this Agreement setting forth exceptions to the Sellers’
representations and warranties set forth in this Section 2, each Seller jointly
and severally represents and warrants to the Buyer as of the Closing as follows:
 
2.1.           Organization, Good Standing and Qualification.
 
  The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the Canadian Province of Saskatchewan and has all
requisite corporate power and authority to own, operate, or lease the properties
and assets now owned, operated, or leased by it, and to carry on the Company as
currently conducted. The Company is duly qualified to transact business and is
in good standing in each jurisdiction the Company operates in.
 
 
5

--------------------------------------------------------------------------------

 
2.2.           Non-Contravention; Consents.
 
  The execution, delivery and performance by Seller of this Agreement and the
consummation of the transactions contemplated by this Agreement, do not and will
not:  (a) result in a violation or breach of any provision of the certificate of
incorporation or by-laws of Seller; (b) result in a violation or breach of any
provision of any Law or Governmental Order applicable to Seller, the Company, or
the Shares; or (c) except as set forth in Section 2.2 of the Disclosure
Schedules, require the consent, notice or other action by any Person under,
conflict with, result in a violation or breach of, constitute a default under or
result in the acceleration of any Material Contract. Except as set forth in
Section 2.2 of the Disclosure Schedules, no consent, approval, Permit,
Governmental Order, declaration or filing with, or notice to, any Governmental
Body is required by or with respect to Seller in connection with the execution
and delivery of this Agreement or any of the transactions contemplated by this
Agreement.


2.3.           Authority; Binding Nature of Agreement.
 
  Each Seller has the full power, authority, and legal capacity to enter into
and perform its obligations under this Agreement; and the execution, delivery,
and performance by each Seller of this Agreement have been duly authorized by
all necessary action on the part of such Seller. This Agreement constitutes the
legal, valid and binding obligation of such Seller, enforceable against such
Seller in accordance with its terms, subject to: (a) laws of general application
relating to bankruptcy, insolvency and the relief of debtors; and (b) rules of
law governing specific performance, injunctive relief and other equitable
remedies.
 
2.4.           Capitalization and Voting Rights.
 
(a)           Each Seller is the record and beneficial owner of such number of
shares as set forth opposite such Seller’s name on Schedule A attached hereto,
and such Seller has the sole right to vote such shares where a right to vote is
attached to such Class of shares.
 
(b)           The outstanding Shares were duly authorized and issued, have been
fully paid for, are non-assessable and were issued in accordance with  all
applicable  securities laws or pursuant to valid exemptions or qualifications
therefrom. As of the Closing, the Company is authorized to issue an unlimited
number of Class A, Class B, Class C, Class D, Class E, Class F, Class G and
Class H shares, of which 10,000 Class B shares, 597,218 Class F shares, and
269,999 Class H shares are issued and outstanding.
 
(c)           There are no outstanding options, warrants, rights, convertible
notes, or agreements for the purchase or acquisition from the Company of any
shares of its capital stock or any options, warrants, convertible notes, or
other equity securities. The Company is not a party or subject to any Contract,
and there is no Contract between any Persons which affects or relates to the
voting or giving of written consents with respect to any outstanding shares of
Common Stock or Preferred Stock. The Company and each Seller represents and
warrants that he/she/it has the full power and authority to enter into and
perform its obligations under this Agreement. The Company has no obligation
(contingent or otherwise) to purchase, redeem or otherwise acquire any of its
shares of capital stock or to pay any dividend or make any other distribution in
respect thereof.
 
2.5.           Subsidiaries and Affiliated Entities.
 
  Except as set forth in Section 2.5 of the Disclosure Schedule, there are no
subsidiaries or Affiliated Entities of the Company.
 
2.6.           Litigation.
 
  Except as set forth in Section 2.6 of the Disclosure Schedule, there have not
been within the last three (3) calendar years and there are currently no
actions, suits, claims, investigations or other legal proceedings pending or
threatened against or by Sellers relating to or affecting the Company, the
Shares, or the Assumed Liabilities. There are also no outstanding Governmental
Orders and no unsatisfied judgments, penalties or awards against or affecting
the Company or the Shares which would have a Material Adverse Effect.
 
 
6

--------------------------------------------------------------------------------

 
2.7.           Intellectual Property.
 
(a)           Section 2.7(a) of the Disclosure Schedules lists all Company IP,
including a summary of all software and any other intellectual property
necessary and fundamental in the operation of the Company’s business. Seller
owns or has the right to use all Company IP and the Intellectual Property
licensed to Seller under the Intellectual Property Agreements, except where such
right is qualified in section 2.7(a) of the Disclosure Schedules
 
(b)           Except as set forth in Section 2.7(b) of the Disclosure Schedules,
(i) the conduct of the Sellers, its employees, or the Company, as currently
conducted does not infringe, misappropriate, dilute or otherwise violate the
Intellectual Property of any Person; and (ii) no Person is infringing,
misappropriating or otherwise violating any Company IP.
 
2.8.           Compliance with Laws. Except as set forth in Section 2.8 of the
Disclosure Schedules, Seller is in compliance with all Laws applicable to the
conduct of the Company as currently conducted or the ownership and use of the
Shares.
 
2.9.           Real Property.
 
(a)           Section 2.9(a) of the Disclosure Schedules sets forth all material
real property leased by the Company used in connection with its business
(collectively, the "Leased Real Property"), and a list, as of the date of this
Agreement, of all leases for each Leased Real Property involving annual payments
of at least $10,000 (collectively, the "Leases").
 
(b)           Except as set forth in Section 2.9(b) of the Disclosure Schedules,
the Company has not received any written notice of existing, pending or
threatened (i) condemnation proceedings affecting the Leased Real Property, or
(ii) zoning, fire or building code violations or other proceedings, or similar
matters which would reasonably be expected to materially and adversely affect
the ability to utilize the Leased Real Property as currently operated. Neither
the whole nor any material portion of any Leased Real Property has been damaged
or destroyed by fire or other casualty.
 
2.10.           Insurance. Each of the Company’s insurance policies is in full
force and effect.  Since January 1, 2014, and up through the Closing, the
Company has not received any written notice regarding any actual or possible:
(a) cancellation or invalidation of any insurance policy; (b) refusal of any
coverage or rejection of any claim under any insurance policy; or (c) material
adjustment in the amount of the premiums payable with respect to any insurance
policy.
 
2.11.           Employment Matters.
 
(a)           Except as set forth in Section 2.11(a) of the Disclosure
Schedules, Seller is not a party to or bound by any collective bargaining or
other agreement with a union or labor organization representing any of the
Employees. Except as set forth in Section 2.11(a) of the Disclosure Schedules,
there has not been, nor has there been any threat of, any strike, slowdown, work
stoppage, lockout, concerted refusal to work overtime or other similar labor
activity or dispute affecting Seller or any of the Employees.
 
(b)           Seller is in compliance with all applicable Laws pertaining to
employment and employment practices to the extent they relate to the Employees,
except to the extent non-compliance would not result in a Material Adverse
Effect.
 
 
7

--------------------------------------------------------------------------------

 
(c)           All employees have been properly classified.
 
2.12.           Employee Benefit Matters.
 
(a)           Section 2.12(a) of the Disclosure Schedules contains a list of
each material benefit, retirement, employment, consulting, compensation,
incentive, bonus, stock option, restricted stock, stock appreciation right,
phantom equity, change in control, severance, vacation, paid time off, welfare
and fringe-benefit agreement, plan, policy and program in effect and covering
one or more Employees, former employees of the Company, current or former
directors of the Company or the beneficiaries or dependents of any such Persons,
and is maintained, sponsored, contributed to, or required to be contributed to
by Seller, or under which Seller has any material liability for premiums or
benefits (as listed on Section 2.12(a) of the Disclosure Schedules, each, a
"Benefit Plan").
 
(b)           Except as set forth in Section 2.12(b) of the Disclosure
Schedules, no Benefit Plan provides benefits or coverage in the nature of
health, life or disability insurance following retirement or other termination
of employment (other than death benefits when termination occurs upon death).
 
2.13.           Material Contracts.
 
(a)           Section 2.13(a) of the Disclosure Schedule lists each of the
following Contracts (x) by which any of the Shares are bound or affected, or (y)
to which Seller or the Company are bound in connection with the business of the
Company (collectively the “Material Contracts”):
 
(i)           All Contracts involving aggregate consideration in excess of
$10,000;
 
(ii)           All Contracts where such provisions restrict the development,
manufacture, marketing or distribution of the Company’s products or services;
 
(iii)           All Contracts where such provisions restrict the Company from
carrying on any line of business or carrying on any business in any geographic
location;
 
(iv)           All Contracts where such provisions contain any fees or payments
to any Person (including any broker, investment bank or other finder) relating
to any financing (public or private) or the sale of the enterprise value of the
Company (through merger, consolidation, asset transfer, equity transfer, license
or otherwise);
 
(v)           All Contracts that relate to the acquisition of any business, a
material amount of stock or assets of any other Person or any real property
(whether by merger, sale of stock, sale of assets or otherwise);
 
(vi)           All Contracts relating to indebtedness (including, without
limitation, guarantees);
 
(vii)           All Contracts between or among the Seller on the one hand, and
any Affiliate of Seller on the other hand;
 
(viii)           All collective bargaining agreements or Contracts with any
labor organization, union or association;

 
 
8

--------------------------------------------------------------------------------

 
 
(b)           With respect to each Material Contract, (i) such Material Contract
is legal, valid, binding, enforceable in accordance with its terms and in full
force and effect and will continue to be legal, valid, binding, enforceable by
the Company and in full force and effect on identical terms following the
consummation of the transactions contemplated hereby; (ii) the Company and the
other parties to such Material Contract are not in material breach of such
Material Contract; and (iii) no party has actually repudiated or has provided
notice or received any notice of any intention to terminate such Material
Contract. Except as set forth on Section 2.13(b) of the Disclosure Schedules, no
event or circumstance has occurred that, with notice or lapse of time or both,
would constitute an event of default under any Material Contract or result in a
termination thereof or would cause or permit the acceleration or other changes
of any right or obligation or the loss of any benefit under any Material
Contract.
 
2.14.           Permits.
 
  The Company has all Governmental Authorizations necessary for the conduct of
its business as now being conducted, the lack of which would have a Material
Adverse Effect.
 
2.15.           Title to Property and Assets.
 
  Except as set forth in Section 2.15 of the Disclosure Schedule, Sellers have
good and valid title to all the Shares and assets of the Company, free and clear
of all Encumbrances.
 
(a)           Sufficiency of Assets.  The property, assets, and Shares of the
Company are sufficient for the continued conduct of the Company after the
Closing in substantially the same manner as conducted prior to the Closing and
constitute all of the rights, property, and assets necessary to conduct the
business of the Company as currently conducted. All assets held by the Company
have been adequately maintained and is in good operating condition.
 
2.16.           Absence of Certain Changes, Events, and Conditions.
  Except as expressly contemplated by this Agreement, or as set forth in Section
2.16 of the Disclosure Schedules, since January 1, 2016, through the Closing
Date, Seller has operated the Company in the ordinary course of business in all
material respects, and there has not been, with respect to the Company, any:
 
(a)           Event, occurrence or development that has had a Material Adverse
Effect;
 
(b)           Incurrence of any indebtedness for borrowed money in connection
with the Company, except customary trade payables and obligations incurred in
the ordinary course of business;
 
(c)           Sale or other disposition of the Shares;
 
(d)           Capital expenditures which would constitute an Assumed Liability;
 
(e)           Material change in any method of accounting or accounting practice
for the Company;
 
(f)           Imposition of any Encumbrance upon any of the Shares;
 
(g)           Increase in the compensation of any Employees, other than as
provided for in any written agreements or in the ordinary course of business;
 
(h)           Any loan to (or forgiveness of any loan to), or entry into any
other transaction with, any current or former directors, managers, officers or
employees of the Company;
 
(i)           Adoption of any plan of merger, consolidation, reorganization,
liquidation or dissolution or filing of a petition in bankruptcy under any
provisions of federal, state, or provincial bankruptcy Law or consent to the
filing of any bankruptcy petition against it under any similar Law;
 
 
9

--------------------------------------------------------------------------------

 
(j)           Any damage, destruction or loss not covered by insurance
materially and adversely affecting the assets, properties, financial condition
or business of the Company;
 
(k)           Any waiver by the Company of a valuable right or of a material
debt owed to it;
 
(l)           Any declaration, setting aside or payment or other distribution in
respect of any of the Company’s capital stock, or any direct or indirect
redemption, purchase or other acquisition of any of such capital stock by the
Company other than in the ordinary course of business; or any agreement or
commitment by the Company to do any of the things set forth above in this
Section 2.16.
 
2.17.           Tax Returns and Payments.  Except as set forth in Section 2.17
of the Disclosure Schedules, he Company has filed (taking into account any valid
extensions) all Tax Returns with respect to the Company required to be filed and
has paid all Taxes shown thereon as owing.  The Company is not currently the
beneficiary of any extension of time within which to file any Tax Return other
than extensions of time to file Tax Returns obtained in the ordinary course of
business. No issue relating to Taxes has been raised by a taxing authority
during any pending audit or examination, and no issue relating to Taxes was
raised by a taxing authority in any completed audit or examination, that
reasonably can be expected to recur in a later taxable period.  All Taxes due
and owing by the Company have been paid (whether or not shown on any Tax Return
and whether or not any Tax Return was required). Brokers or Finders.  No broker,
finder or investment banker is entitled to any brokerage, finders or other fee
or commission in connection with the transactions contemplated by this Agreement
for which the Company will be responsible; it being understood that Sellers have
retained a broker and that Sellers shall be responsible for all brokerage fees
payable to that broker.
 
2.18.           Full Disclosure. No representation or warranty by Sellers in
this Agreement and no statement contained in the Disclosure Schedules to this
Agreement or any certificate or other document furnished or to be furnished to
Buyer pursuant to this Agreement contains any untrue statement of a material
fact, or omits to state a material fact necessary to make the statements
contained therein, in light of the circumstances in which they are made, not
misleading.  Without limiting the generality of the foregoing, the Sellers
acknowledge and agree that any liability of the Company prior to the Closing
Date that has not been disclosed to the Buyer or reflected in the TNWC shall be
the responsibility of the Sellers.
 
2.19.           No Other Representations and Warranties. Except for the
representations and warranties contained in this Section 2 (including the
related portions of the Disclosure Schedules), neither Sellers nor any other
Person has made or makes any other express or implied representation or
warranty, either written or oral, on behalf of Sellers, including any
representation or warranty as to the accuracy or completeness of any information
regarding the Company, its assets, and the Shares furnished or made available to
Buyer, or as to the future revenue, profitability or success of the Company, or
any representation or warranty arising from statute or otherwise under
applicable Laws.
 
3.           Representations and Warranties of the Buyer
 
The Buyer hereby represents and warrants to each Seller as of the Closing as
follows:
 
3.1.           Organization, Good Standing, and Qualification.
 
  Buyer is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Nevada, and has all requisite company
power and authority to carry on its business as now conducted and as proposed to
be conducted.
 
3.2.           Non-Contravention; Consents.
 
  The execution, delivery and performance by Buyer of this Agreement and the
consummation of the transactions contemplated by this Agreement, do not and will
not:  (a) result in a violation or breach of any provision of the certificate of
incorporation or by-laws of Buyer; or (b) result in a violation or breach of any
provision of any Law or Governmental Order applicable to Buyer.
 
 
10

--------------------------------------------------------------------------------

 
3.3.           Authority; Binding Nature of Agreement.
 
  Each Buyer has the full power, authority, and legal capacity to enter into and
perform its obligations under this Agreement; and the execution, delivery, and
performance by Buyer of this Agreement have been duly authorized by all
necessary action on the part of Buyer.  This Agreement constitutes the legal,
valid and binding obligation of Buyer, enforceable against it in accordance with
its terms, subject to: (a) laws of general application relating to bankruptcy,
insolvency and the relief of debtors; and (b) rules of law governing specific
performance, injunctive relief and other equitable remedies.
 
3.4.           Litigation.
 
  There are no actions, suits, claims, investigations or other legal proceedings
pending or threatened against or by Buyer or any Affiliate of Buyer that
challenge or seek to prevent, enjoin or otherwise delay the transactions
contemplated by this Agreement.
 
3.5.           Due Diligence Investigation.
 
 Buyer has had an opportunity to discuss the business, management, operations
and finances of the Company with the Company’s officers, directors, employees,
agents, representatives and Affiliates and have had an opportunity to inspect
the facilities of the Company. Buyer has conducted its own independent
investigation of the Company. In making its decision to execute and deliver this
Agreement and to consummate the transactions contemplated by this Agreement,
Buyer has relied solely upon the representations and warranties of the Sellers
set forth in Section 2 and have not relied upon any other information provided
by, for or on behalf of the Company or its Affiliates, officers, directors,
employees, agents or representatives to Buyer or its advisors in connection with
the transactions contemplated by this Agreement. Buyer has entered into the
transactions contemplated by this Agreement with the understanding,
acknowledgement and agreement that no representations or warranties, express or
implied, are made with respect to any projection or forecast regarding future
results or activities or the probable success or profitability of the Company.
 
3.6.           Sufficient Funds.
 
  Buyer has sufficient funds available to it, without requiring the prior
consent, approval or other discretionary action of any third party, to make the
payments required under this Agreement, to pay all fees and expenses to be paid
by Buyer in connection with the transactions contemplated by this Agreement and
to satisfy any other payment obligations that may arise in connection with, or
may be required in order to consummate, the transactions contemplated by this
Agreement.
 
3.7.           Brokers or Finders.
 
  Except as set forth in Section 3.7 of the Disclosure Schedule, no broker,
finder or investment banker is entitled to any brokerage, finder's or other fee
or commission in connection with the transactions contemplated by this
Agreement.
 
4.           Covenants
 
4.1.           Conduct of Business Prior to the Closing. From the date hereof
until the Closing, except as otherwise provided in this Agreement or consented
to in writing by Buyer (which consent shall not be unreasonably withheld or
delayed), Sellers shall (a) conduct the business of the Company in the ordinary
course of business; and (b) use commercially reasonable efforts to maintain and
preserve intact its current Company organization, operations, and franchise and
to preserve the rights, franchises, goodwill and relationships of its Employees,
customers, lenders, suppliers, regulators and others having relationships with
the Company. From the date hereof until the Closing Date, except as consented to
in writing by Buyer (which consent shall not be unreasonably withheld or
delayed), Seller shall not take any action that would cause any of the changes,
events or conditions described in Section 2.16 to occur.
 
 
11

--------------------------------------------------------------------------------

 
4.2.           Access to Information.  From the date hereof until the Closing,
Seller shall (a) afford Buyer and its Representatives reasonable access to and
the right to inspect all of the properties, assets, premises, Books and Records,
Assigned Contracts and other documents and data related to the Company; (b)
furnish Buyer and its Representatives with such financial, operating and other
data and information related to the Company as Buyer or any of its
Representatives may reasonably request; and (c) instruct the Representatives of
Seller to cooperate with Buyer in its investigation of the Company; provided,
however, that any such investigation shall be conducted during normal business
hours upon reasonable advance notice to Seller, under the supervision of
Seller's personnel and in such a manner as not to interfere with the conduct of
the Company or any other businesses of Seller. All requests by Buyer for access
pursuant to this Section 4.2 shall be submitted or directed exclusively to
Robert Freberg or Pat Thompson, or such other individuals as Seller may
designate in writing from time to time.  Notwithstanding anything to the
contrary in this Agreement, Seller shall not be required to disclose any
information to Buyer if such disclosure would, in Seller's sole discretion: (x)
cause significant competitive harm to Seller and its businesses if the
transactions contemplated by this Agreement are not consummated; (y) jeopardize
any attorney-client or other privilege; or (z) contravene any applicable Law,
fiduciary duty or binding agreement entered into prior to the date of this
Agreement. Any and all information about the Company or its business which the
Buyer acquires pursuant hereto shall be maintained as and kept confidential at
all times prior to Closing, and if the within sale is not completed for any
reason, the Buyer shall continue to maintain and keep such information
confidential.
 
4.3.           Transition Assistance.  The parties hereto have agreed that
Robert Freberg and Pat Thompson will, each on an approximate half-time basis,
provide training and consultation to the Company and/or Buyer during the period
of 3 months following the Closing Date, for which the Company shall pay to each
of them the sum of $5,000.00 for each such month.
 
4.4.           Public Announcements. From and after the date of this Agreement,
neither the Sellers nor the Buyer shall, and shall not permit any of their
respective representatives to, issue any press release or make any public
statement regarding this Agreement or the transactions or documents contemplated
by this Agreement, without the prior written consent of the Parties or as may be
required by Law.
 
4.5.           Tax Matters.
 
(a)           The Sellers shall cause the Company to prepare and file or cause
to be filed any Tax Returns of the Company for Tax periods ending on or prior to
the Closing Date.  The Buyer shall cause the Company to prepare and file  any
Tax Returns of the Company for Tax periods after the Closing Date, provided,
however it is understood that Sellers shall be responsible for all Taxes owed
not set forth in the schedule of Assumed Liabilities (Section 1.2 of the
Disclosure Schedules).
 
(b)           After the Closing, the Buyer and the Sellers shall cooperate
fully, as and to the extent reasonably requested by each other, in connection
with the filing of Tax Returns and any audit, litigation or other proceeding
with respect to Taxes subject to Tax Returns including any Tax period up to and
including the Closing Date. In that regard, the Buyer and the Sellers shall
maintain such Tax information or Tax records relating to the Company for a
period of five (5) years from the Closing Date and, upon the Buyer’s or Sellers’
request, provide to the other party such Tax information or Tax records which
are reasonably relevant to any such audit, litigation or other proceeding,
provided that if any action is taken by Canada Revenue Agency to re-assess any
of the Company's taxes during such period, such period shall be extended, to the
extent permitted under applicable law and such records shall be maintained until
any issues related to such re-assessment are resolved.
 
 
12

--------------------------------------------------------------------------------

 


4.6.           Books and Records. Seller shall transfer and deliver all of the
Company’s books and records to Buyer on the Closing Date. For a period of five
(5) years after the Closing Date, or for such extended time thereof that may
arise pursuant to paragraph 4.5 (b), the Buyer shall make available to the
Sellers, from time to time as the Sellers may reasonably request, and at
Sellers’ sole cost and expense, during normal business hours and in a manner
that would not materially interfere with the operations of the Company, copies
of such of the records of the Company and its Affiliates that exist as of the
Closing Date.
 
4.7.           Further Assurances. Following the Closing, each of the Parties
hereto shall, and shall cause their respective Affiliates to, execute and
deliver such additional documents, instruments, conveyances and assurances and
take such further actions as may be reasonably required to carry out the
provisions hereof and give effect to the transactions contemplated by this
Agreement.
 
5.           Indemnification
 
5.1.           Survival of Representations.
 
(a)           General Survival. The representations and warranties made by the
Parties in this Agreement shall survive the Closing and shall expire on the
twelve (12) month anniversary of the Closing Date (the “Termination Date”);
provided, however, that if, at any time prior to the Termination Date, any
Indemnified Party delivers to an Indemnifying Party a written notice alleging an
inaccuracy in or a breach of any of such representations and warranties and
asserting a claim for recovery under Section 5.2 based on such alleged
inaccuracy or breach, then the claim asserted in such notice shall survive the
Termination Date until such time as such claim is resolved.
 
5.2.           Indemnification.
 
(a)           Seller Indemnification. From and after the Closing (but subject to
Section 5.1),
 
(i)           each Seller, severally and jointly, shall indemnify the Buyer from
and against any Damages which are incurred by the Buyer as a result of any
inaccuracy in or breach of any representation or warranty made by the Sellers in
this Agreement as of the Closing Date; and
 
(ii)           each Seller, severally and jointly, shall indemnify the Buyer
from and against any Damages which are incurred by the Buyer as a result of any
breach of any covenant or obligation by such Seller in this Agreement.
 
(iii)           Among the Sellers (without any limitation of Sections 5.2(a) (i)
and (ii)), they agree that each of them shall share in any such indemnification
of the Buyer in proportion to the value of their respective shares being sold
hereunder, and among them, each of them agrees to indemnify each of the others
to the extent necessary to achieve such proportionate sharing.
 
(b)           Buyer Indemnification. From and after the Closing (but subject to
Section 5.1), the Buyer shall indemnify each Seller from and against any Damages
which are incurred by such Seller as a result of:
 
(i)           any inaccuracy in or breach of any representation or warranty made
by the Buyer in this Agreement as of the Closing Date; or
 
(ii)           any breach of any covenant or obligation of the Buyer or the
Company in this Agreement; or
 
 
13

--------------------------------------------------------------------------------

 
(iii)           any claim, loss, costs, or expenses sustained or incurred by
such Seller as a result of being, as the case may be, a shareholder, director,
officer or guarantor of the obligations of the Company, provided that the same
is for or relates to exclusively to the business or actions of the Company after
the Closing Date
 
5.3.           Limitations.
 
(a)           Indemnification Threshold.  The Buyer shall not have any rights
under Section 5.2(a)(i) for any inaccuracy in or breach of any representation or
warranty in this Agreement except to the extent that the total amount of all
recoverable Damages that have been incurred by the Buyer for inaccuracies in, or
breach of representations or warranties of, the Sellers in this Agreement
exceeds $10,000 in the aggregate (the “Threshold”); provided, that, if the total
amount of such Damages exceeds the Threshold, then the Buyer shall be entitled
to be indemnified for all of such Damages without any reduction for the
Threshold.
 
(b)           Calculation of Damages.  The Damages suffered by any Indemnified
Party shall be calculated after giving effect to any amounts recoverable from
third parties, including insurance proceeds recovered in respect of such Damages
(and Buyer shall, and shall cause the Company to, use commercially reasonable
efforts to effect any such recovery) and taking into account any tax benefit
actually realized by, or any tax liability actually imposed on, the Indemnified
Party and its Affiliates that is associated with such Damages or the receipt of
an indemnification payment in respect thereof.  Any liability for
indemnification hereunder shall be determined without duplication of recovery by
reason of the same set of facts giving rise to such liability constituting a
breach of more than one representation, warranty, covenant or agreement.  There
shall be no obligation to indemnify for any Damages which would not have arisen
but for any alteration or repeal or enactment of any Legal Requirement after the
Closing Date.  The Indemnified Parties and the Indemnifying Parties shall use
their respective commercially reasonable efforts to mitigate any Damages.
 
5.4.           Procedures for Indemnified Claims.
 
(a)           The party seeking indemnification under Section 5.2 (the
“Indemnified Party”) agrees to give prompt notice in writing to the party
against whom indemnity is to be sought (the “Indemnifying Party”) of the
assertion of any claim or the commencement of any Legal Proceeding by any third
party (a “Third Party Claim”) in respect of which indemnity may be sought under
such Section. Such notice shall set forth in reasonable detail such Third Party
Claim and the basis for indemnification (taking into account the information
then available to the Indemnified Party). The failure to so notify the
Indemnifying Party shall not relieve the Indemnifying Party of its obligations
hereunder, except to the extent such failure shall have actually prejudiced the
Indemnifying Party.
 
(b)           The Indemnifying Party shall be entitled to participate in the
defense of any Third Party Claim and shall be entitled to control and appoint
lead counsel for such defense. The Indemnified Party shall obtain the prior
written consent of the Indemnifying Party before entering into any settlement of
a Third Party Claim.
 
(c)           If the Indemnifying Party assumes the control of the defense of
any Third Party Claim in accordance with the provisions of this Section 5.4, the
Indemnifying Party shall obtain the prior written consent of the Indemnified
Party (which shall not be unreasonably withheld, delayed or conditioned) before
entering into any settlement of such Third Party Claim if the settlement does
not release the Indemnified Party from all liabilities and obligations with
respect to such Third Party Claim or the settlement imposes injunctive or other
equitable relief against the Indemnified Party.
 
 
14

--------------------------------------------------------------------------------

 
(d)           If the Indemnifying Party has elected to control the defense of a
Third Party Claim, the Indemnified Party shall be entitled to participate in the
defense of any Third Party Claim and to employ separate counsel of its choice
for such purpose, in which case the fees and expenses of such separate counsel
shall be borne by the Indemnified Party.
 
(e)           Each Party hereto shall cooperate, and cause their respective
Affiliates to cooperate, in the defense or prosecution of any Third Party Claim
and shall furnish or cause to be furnished such records, information and
testimony, and attend such conferences, discovery proceedings, hearings, trials
or appeals, as may be reasonably requested in connection therewith.
 
(f)           In the event an Indemnified Party has a claim for indemnity under
Section 5.2 against an Indemnifying Party that does not involve a Third Party
Claim, the Indemnified Party agrees to give prompt notice in writing of such
claim to the Indemnifying Party. Such notice shall set forth in reasonable
detail such claim and the basis for indemnification (taking into account the
information then available to the Indemnified Party).  The failure to so notify
the Indemnifying Party shall not relieve the Indemnifying Party of its
obligations hereunder, except to the extent such failure shall have actually
prejudiced the Indemnifying Party. If the Indemnifying Party disputes its
indemnity obligation for any Damages with respect to such claim, the parties
shall proceed in good faith to negotiate a resolution of such dispute and, if
not resolved through negotiations, such dispute shall be resolved by litigation
in an appropriate court of jurisdiction determined pursuant to Section 6.7.
 
5.5.           Treatment of Indemnification Payments.
 
  The Parties agree that any indemnity payments made pursuant to this Section 5
shall be deemed to be an adjustment to the Purchase Price paid for the Shares
for Tax purposes to the extent permitted by applicable Legal Requirements. In
addition, the Parties agree that if any indemnity payments are owed to Buyer
pursuant to this Section 5, then Buyer shall have the right to offset the
payment amounts described in Section 1.3 of this Agreement.
 
5.6.           Exclusive Remedy.
 
  The Parties acknowledge and agree that their sole and exclusive remedy with
respect to claims for money damages, other than claims arising from intentional
misrepresentation or fraud on the part of a Party hereto in connection with the
transactions contemplated by this Agreement, for any breach of any
representation, warranty, covenant, agreement or obligation set forth herein or
otherwise relating to the subject matter of this Agreement, shall be pursuant to
the indemnification provisions set forth in this Section 5.  Nothing in this
Section 5.6 shall limit any Person's right to seek and obtain any equitable
relief to which any Person shall be entitled, or to seek any remedy on account
of any intentional misrepresentation or fraud by any Party hereto.
 
6.           Miscellaneous Provisions
 
6.1           Termination.  This Agreement may be terminated at any time prior
to the Closing: (i) by the mutual written consent of Seller and Buyer; (ii) by
Buyer, upon written notice to Seller if: (a) there has been a material breach,
inaccuracy in or failure to perform any representation, warranty, covenant or
agreement made by Seller pursuant to this Agreement and such breach, inaccuracy,
or failure cannot be cured by Seller within thirty (30) days, (b) any closing
condition by Seller has not been fulfilled by June 30, 2016, or (c) a Material
Adverse Effect occurs prior to the Closing; or (iii) by Seller, upon written
notice to Buyer if: there has been a material breach, inaccuracy in or failure
to perform any representation, warranty, covenant or agreement made by Buyer
pursuant to this Agreement and such breach, inaccuracy, or failure cannot be
cured by Buyer within thirty (30) days, or (b) any closing condition by Buyer
has not been fulfilled by June 30, 2016.
 
In the event of the termination of this Agreement in accordance with this
Section 6.1, this Agreement shall forthwith become void and there shall be no
liability on the part of any Party hereto except that nothing herein shall
relieve any Party hereto from liability for any intentional breach of any
provision hereof.
 
 
15

--------------------------------------------------------------------------------

 
6.2.           Dividends and Capital Increase of Participating Shares:  The
Buyer acknowledges and agrees that prior to the Closing, unless adversely
affecting the finances or other obligations of the Company, the Company may
declare and pay dividends on the Class B shares and may take steps to increase
the paid up capital of the said Class B shares, none of which steps or actions
shall materially affect the TNWC.
 
6.3.           Fees and Expenses.  Except as otherwise expressly set forth in
this Agreement, each Party to this Agreement shall bear and pay all fees, costs
and expenses that have been incurred or that are incurred in the future by such
party in connection with the transactions contemplated by this Agreement,
including all fees, costs and expenses incurred by such party in connection with
or by virtue of: (a) the negotiation, preparation and review of this Agreement
and all agreements, certificates, opinions and other instruments and documents
delivered or to be delivered in connection with the transactions contemplated by
this Agreement; (b) the preparation and submission of any filing or notice
required to be made or given in connection with any of the transactions
contemplated by this Agreement, and the obtaining of any consent required to be
obtained in connection with any of such transactions; and (c) the consummation
of the transactions contemplated by this Agreement.
 
6.4.           Attorneys’ Fees.
 
  If any Legal Proceeding relating to this Agreement or the enforcement of any
provision of this Agreement is brought against any Party hereto, the prevailing
party shall be entitled to recover reasonable attorneys’ fees, costs and
disbursements (in addition to any other relief to which the prevailing party may
be entitled).
 
6.5.           Notices.
 
  Any notice or other communication required or permitted to be delivered to any
party under this Agreement shall be in writing and shall be deemed properly
delivered, given and received: (a) if delivered by hand, when delivered; (b) if
sent via facsimile with confirmation of receipt, when transmitted and receipt is
confirmed; (c) if sent by registered, certified or first class mail, the third
Business Day after being sent; and (d) if sent by overnight delivery via a
national courier service, one Business Day after being sent, in each case to the
address or facsimile telephone number set forth beneath the name of such party
below (or to such other address or facsimile telephone number as such party
shall have specified in a written notice given to the other parties hereto in
accordance with this Section):
 
If to Buyer:
 
 
 
Concierge Technologies, Inc.
Attn:  Nicholas Gerber
29115 Valley Center Rd. #K-206
Valley Center, CA 92082
 
Facsimile:  888-312-0124
E-mail:  ngerber@conciergetechnology.net
 

 
 
16

--------------------------------------------------------------------------------

 
 
with a copy to:
 
Horwitz + Armstrong
A Professional Law Corporation
Attn:  Lawrence Horwitz
14 Orchard, Suite 200
Lake Forest, CA 92630
 
Facsimile:  949-540-6578
E-mail:  lhorwitz@horwitzarmstrong.com
 
If to Seller:
 
Robert Freberg
116 Avenue H North
Saskatoon, SK S7L 2B6
 
and to:
Patrick Thompson
1032 University Drive
Saskatoon SK S7N 0K3
 
and to:
Lukbak Technologies Inc.
116 Avenue H North
Saskatoon SK S7L 2B6
 
With a copy to:
Scott Phelps & Mason
Attn: Kevin Scott
306 Ontario Ave.
Saskatoon, SK S7K 2H5
Facsimile:  306-244-2420
E-mail: k.scott@spmlaw.ca

6.6.           Headings.
 
  The article and section headings contained in this Agreement are for
convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.
 
6.7.           Counterparts and Exchanges by Electronic Transmission.  
 
This Agreement may be executed in several counterparts, each of which shall
constitute an original and all of which, when taken together, shall constitute
one agreement. The exchange of a fully executed Agreement (in counterparts or
otherwise) by electronic transmission in PDF format or by facsimile shall be
sufficient to bind the Parties to the terms and conditions of this Agreement
 
6.8.           Governing Law; Dispute Resolution.
 
(a)           Governing Law.  This Agreement shall be construed in accordance
with, and governed in all respects by, the laws of the Province of Saskatchewan
without giving effect to principles of conflicts of laws.
 
 
17

--------------------------------------------------------------------------------

 
(b)           Venue.  Any Legal Proceeding relating to this Agreement or the
enforcement of any provision of this Agreement (including a Legal Proceeding
based upon fraud) shall be brought or otherwise commenced exclusively in a Court
of competent jurisdiction located in the Province of Saskatchewan. Each Party to
this Agreement: (i) expressly and irrevocably consents and submits to the
exclusive jurisdiction of the Courts of the Province of Saskatchewan including
the appellate courts in the Province of Saskatchewan (“in connection with any
such Legal Proceeding; (ii) agrees that each court located in the Province of
Saskatchewan shall be deemed to be a convenient forum; and (iii) agrees not to
assert (by way of motion, as a defense or otherwise), in any such Legal
Proceeding commenced in any such court , any claim that such party is not
subject personally to the jurisdiction of such court, that such Legal Proceeding
has been brought in an inconvenient forum, that the venue of such proceeding is
improper or that this Agreement or the subject matter of this Agreement may not
be enforced in or by such court. Any Party to this Agreement may make service on
any another party by sending or delivering a copy of the process to the party to
be served at the address and in the manner provided for the giving of notices in
Section 6.4.  Nothing in this Section 6.7, however, shall affect the obligation
of any party to this Agreement to serve legal process in the manner required by
law.
 
WAIVER OF TRIAL BY JURY.  EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY PROCEEDING DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW.
 
6.9.           Successors and Assigns.
 
This Agreement shall be binding upon: (a) each Seller and his/her/its estate,
heirs, successors, assigns, legatees, executors, personal representatives,
guardians, custodians, administrators and conservators, (b) the Buyer and its
successors and assigns, and (c) the Company and its successors and assigns.
 
6.10.           Remedies Cumulative; Specific Performance.
 
The rights and remedies of the Parties hereto shall be cumulative (and not
alternative). The Parties to this Agreement agree that, in the event of any
breach or threatened breach by any party to this Agreement of any covenant,
obligation or other provision set forth in this Agreement, for the benefit of
any other party to this Agreement: (a) such other party shall be entitled (in
addition to any other remedy at law or in equity that may be available to it) to
seek: (i) a decree or order of specific performance or mandamus to enforce the
observance and performance of such covenant, obligation or other provision; and
(ii) an injunction restraining such breach or threatened breach; and (b) such
other party shall not be required to provide any bond or other security in
connection with any such decree, order or injunction or in connection with any
related action or Legal Proceeding.
 
6.11.           Waiver.
 
No failure on the part of any Person to exercise any power, right, privilege or
remedy under this Agreement, and no delay on the part of any Person in
exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy. No Person shall be deemed to have waived any claim arising out of this
Agreement, or any power, right, privilege or remedy under this Agreement, unless
the waiver of such claim, power, right, privilege or remedy is expressly set
forth in a written instrument duly executed and delivered on behalf of such
Person; and any such waiver shall not be applicable or have any effect except in
the specific instance in which it is given.
 
 
18

--------------------------------------------------------------------------------

 
6.12.           Amendments.
 
This Agreement may not be amended, modified, altered or supplemented other than
by means of a written instrument duly executed and delivered on behalf of the
Buyer and the Sellers.
 
6.13.           Severability.
 
In the event that any provision of this Agreement, or the application of any
such provision to any Person or set of circumstances, shall be determined to be
invalid, unlawful, void or unenforceable to any extent, the remainder of this
Agreement, and the application of such provision to Persons or circumstances
other than those as to which it is determined to be invalid, unlawful, void or
unenforceable, shall not be impaired or otherwise affected and shall continue to
be valid and enforceable to the fullest extent permitted by law.
 
6.14.           Parties in Interest.
 
Except for the provisions of Section 5, none of the provisions of this Agreement
is intended to provide any rights or remedies to any Person other than the
Parties hereto and their respective successors and assigns.
 
6.15.           Entire Agreement.
 
This Agreement (including the documents referred herein) sets forth the entire
understanding of the Parties hereto relating to the subject matter hereof and
thereof and supersedes all prior agreements and understandings among or between
any of the parties relating to the subject matter hereof and thereof.
 
6.16.           Construction.
 
(a)           For purposes of this Agreement, whenever the context requires: the
singular number shall include the plural, and vice versa; the masculine gender
shall include the feminine and neuter genders; the feminine gender shall include
the masculine and neuter genders; and the neuter gender shall include the
masculine and feminine genders.
 
(b)           The Parties and their respective counsel have reviewed,
negotiated, and adopted this Agreement as the joint agreement and understanding
of the Parties hereto, and the language used in this Agreement shall be deemed
to be the language chosen by the Parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any Person.
 




[Remainder of page intentionally left blank]
 
 
19

--------------------------------------------------------------------------------

 
 
The Parties hereto have caused this Agreement to be executed and delivered as of
the Effective Date.
 
Buyer:
 
Concierge Technologies, Inc.
 
By:                                                      
Name: Nicholas Gerber
Title:   Chief Executive Officer
 
company:
 
Brigadier security systems (2000) ltd.
 
By:                                                      
Name: Robert Freberg
Title:   President
 
By: _____________________________
Name: Pat Thompson
Title:           Secretary/Treasurer


Sellers:
 
 
Robert Freberg

 
 
__________________________

 
 
Pat Thompson

 
 
___________________________

 
 
Lukbak Technologies, Inc.

 
 
By: ___________________________

Name: Robert Freberg
Title:  President


By: ____________________________
Name: Pat Thompson
Title:  Vice-President, Secretary and Treasurer


 
20

--------------------------------------------------------------------------------

 


EXHIBIT A
 
CERTAIN DEFINITIONS
 
For purposes of this Agreement (including this Exhibit A):
 
“Affiliate or Affiliated” shall mean, with respect to any specified Person, a
Person that, directly or indirectly, through one or more intermediaries,
Controls, is Controlled by, or is under common Control with, such specified
Person and shall include family members of such Person.  “Control” (including
the terms “Controlled by” and “under common Control with”) shall mean the
possession, directly or indirectly, or as trustee or executor, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of stock, as trustee or executor, by Contract or
otherwise.
 
 “Business Day” shall mean any day which is not a Saturday, Sunday or a day on
which banks in Valley Center, CA are authorized by applicable Legal Requirements
or executive orders to be closed.
 
 “Company IP” shall mean all Intellectual Property Rights owned by or
exclusively licensed to the Company.
 
 “Contract” shall mean any written or oral agreement, contract, lease,
instrument or legally binding commitment or undertaking of any nature.
 
“Damages” shall mean all actual losses, damages, settlements, judgments, awards,
fines, penalties, fees (including reasonable attorneys’ fees), charges, costs
and expenses of any nature; provided, that “Damages” shall not include any: (a)
punitive, exemplary, special, incidental, remote or speculative damages, (b)
lost profits, (c) consequential or other indirect damages or (d) diminution of
value (including damages based on a theory of a valuation multiple, including
earnings before interest, taxes, depreciation and amortization; income; revenue;
or any derivation thereof), except in each case in clauses (a), (b), (c) and (d)
to the extent any such Damages are paid to a third party in respect of a
third-party claim.
 
“Disclosure Schedule” shall mean the disclosure schedules (dated as of the date
of this Agreement) delivered to the Buyer on behalf of the Sellers.
 
“Employees” shall mean those Persons employed by the Company who worked for the
Company immediately prior to the Closing.
 
“Encumbrance” shall mean any lien, pledge, hypothecation, charge, mortgage,
security interest or other similar encumbrance.
 
“Entity” shall mean any corporation, general partnership, limited partnership,
limited liability partnership, trust, company (including any limited liability
company or joint stock company) or other enterprise, association, organization
or entity.
 
 “Governmental Authorization” shall mean any permit, license, registration,
qualification or authorization issued, granted, given or otherwise provided by
or under the authority of any Governmental Body or pursuant to any Legal
Requirement.
 
“Governmental Body” shall mean any: (a) nation, state, commonwealth, province or
territory; (b) federal, state or foreign government; or (c) governmental or
quasi-governmental authority of any nature (including any governmental division,
department, agency, commission or instrumentality).
 
 
A-1

--------------------------------------------------------------------------------

 
“Governmental Order” shall mean any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental Body.
 
“Intellectual Property” shall mean any and all of the following in any
jurisdiction throughout the world: (i) trademarks, service marks, trade dress,
trade names, brands, slogans, logos, Internet domain names, and corporate names,
all translations, adaptations, derivations, and combinations of the foregoing,
and all applications, registrations, and renewals in connection therewith,
together with all of the goodwill associated with the foregoing, (ii) copyrights
and works of authorship (whether or not copyrightable), and moral rights, and
all applications, registrations, and renewals, (iii) computer software
(including source code and object code, data, databases and documentation
thereof), (iv) trade secrets and other confidential or proprietary information,
know-how, processes, formulations, methods and techniques, research and
development information, industry analyses, drawings, specifications, designs,
plans, proposals, industrial models, technical data, financial and accounting
data, business and marketing plans and customer and supplier lists and related
information; (v) patents (including all reissues, divisionals, provisionals,
continuations and continuations-in-part, re-examinations, renewals,
substitutions and extensions thereof), patent applications, and other patent
rights and any other Governmental Body-issued indicia of invention ownership
(including inventor's certificates, petty patents and patent utility models);
(vi) copies and tangible embodiments of any of the foregoing, in whatever form
or medium; and (vii) all other intellectual property and industrial property
rights and assets, and all rights, interests and protections that are associated
with, similar to, or required for the exercise of, any of the foregoing.
 
“Intellectual Property Rights” shall mean all rights in connection with
Intellectual Property which may exist or be created under the laws of any
jurisdiction in the world.
 
“Law” shall mean any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Body.
 
 “Legal Proceeding” shall mean any action, suit, litigation, arbitration or
proceeding (including any civil, criminal, administrative or appellate
proceeding), commenced, brought, conducted or heard by or before, or otherwise
involving, any court or other Governmental Body or any arbitrator or arbitration
panel.
 
“Legal Requirement” shall mean any federal, state or foreign law, statute,
constitution, principle of common law, rule or regulation issued, enacted,
adopted, promulgated, implemented or otherwise put into effect by or under the
authority of any Governmental Body.
 
“Material Adverse Effect” shall mean any change, event or effect that has a
materially adverse effect on the (i) business, assets, liabilities, or results
of operations of the Company in excess of $10,000, or (ii) the ability of Seller
to consummate the transactions contemplated hereby; provided however, that a
Material Adverse Effect shall not include: (a) changes in general local,
domestic, foreign, or international economic conditions, (b) changes affecting
generally the industries or markets in which the Company operates, (c) acts of
war, sabotage or terrorism, military actions or the escalation thereof, (d) any
changes in applicable laws or accounting rules or principles, (e) any other
action required by this Agreement or (f) the announcement of any of the
transactions contemplated by this Agreement.
 
“Permit” shall mean all permits, licenses, franchises, approvals, authorizations
and consents required to be obtained from a Governmental Body.
 
“Person” shall mean an individual, corporation, partnership, joint venture,
limited liability company, Governmental Body, unincorporated organization,
trust, association or other entity.
 
 
A-2

--------------------------------------------------------------------------------

 
“Representative” shall mean with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.
 
 “Tax(es)” shall mean all forms of taxation by Governmental Bodies, whenever
imposed, and all penalties, charges, surcharges, costs, expenses and interest
relating thereto.
 
“Tax Return” shall mean any return, report, statement or declaration, including
any  schedule or attachment thereto, and including any amendment thereof, filed
with or submitted to, or required to be filed with or submitted to, any
Governmental Body in connection with the determination, assessment, collection
or payment of any Tax.
 
 
A-3

--------------------------------------------------------------------------------

 


 
EXHIBIT B
 
NON-COMPETE & NON-INTERFERENCE AGREEMENT
 
 
 
 

--------------------------------------------------------------------------------

 
 
NON-COMPETITION AGREEMENT
 
           This NON-COMPETITION AGREEMENT (this “Agreement”), dated as of May
27, 2016 (the “Effective Date”), is entered into by and among (i) Robert Freberg
(“Freberg”); (ii) Pat Thompson (“Thompson”); (Thompson and Freberg shall
sometimes be collectively referred to herein as the “Non-Competing Parties”) and
(iii) Concierge Technology, Inc. and Brigadier Security Systems (2000) Ltd.
(collectively, the “Company”).  The Company and the Non-Competing Parties may
sometimes be referred to in this Agreement as the “Parties,” or individually as
a “Party.”
 
RECITALS:


           WHEREAS, the Company is in the business of providing security systems
and associated products and services;


WHEREAS, the Noncompeting Parties are selling their interest in the Company to
Concierge Technology, Inc. pursuant to that certain Stock Purchase Agreement, of
even date herewith (the “Stock Purchase Agreement”);


           WHEREAS, in contemplation of, among other things, the closing under
the Stock Purchase Agreement requires the execution of this Agreement providing
for the Non-Competing Parties no longer participating in any business which
competes with the Business, unless expressly set forth otherwise herein;


           WHEREAS, the Company and the Business have a potential North American
presence (defined as the countries of Canada, the United States and Mexico)
(“North America”).


NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants, and agreements contained herein, and other good and
valuable consideration the receipt and sufficiency of which is hereby
acknowledged, and intending to be legally bound, the Parties agree as follows:


1.
Definitions.  In this Agreement, the following terms (in addition to any
capitalized terms defined elsewhere in this Agreement) shall have the meanings
specified or referred to in this Section 1 and shall be equally applicable to
both the singular and plural forms:



“Affiliate” shall mean, with respect to any person or entity, (a) any other
person or entity that controls, is controlled by, or is under common control
with such person or entity, (b) any officer, director, manager, shareholder or
member of such person or entity, and (c) any parent, sibling, descendant or
spouse of such person or entity or of any of the persons or entities referred to
in clauses (a) and (b) or anyone sharing a home with such person or entity or
any of the persons or entities referred to in clauses (a) and (b).  For purposes
of this definition, the term “control” of a person or entity shall mean the
possession directly or indirectly, of the power to direct or cause the direction
of the management or policies, whether through the ownership of voting
securities, by contract or otherwise.
 
 
B-1

--------------------------------------------------------------------------------

 


“Business” means the business of providing security systems and associated
products and services to end users. More specifically, the installation of
hardware, including cameras, motion detectors, intrusion alarms, event triggers
and other such devices meant to alert homeowners or business owners of specific
events when they occur through interconnection to a monitoring service, whether
or not such interconnection is provided by the Company. The term “Business”
shall not include:  (a) the providing of canine services to detect the presence
of narcotics in work places and in other facilities and contexts conducted
through Lukbak Technologies, Inc. and (b)  the sale, directly or indirectly, by
any Seller of imported hardware related to the security or alarm monitoring
business to any end user, retailer, or wholesaler who sells to others (“Hardware
Sale”), other than inside the province of Saskatchewan or inside a 100 mile
radius of any area where Brigadier is actively engaged in business (“Restricted
Hardware Area”); it being understood that any Hardware Sale into the Hardware
Restricted Area without Brigadier’s prior written consent shall be prohibited
Competition under this Agreement.
 
“Competition,” “compete” and any terms with correlative meaning shall mean to:
directly or indirectly, own any interest in, manage, control, participate in,
invest in, consult with, render services for, operate or in any manner engage in
any business that operates in the Business anywhere in the North America, which
the Parties stipulate as a reasonable geographic limitation given the Company’s
existing and potential presence in the Business.


2.
Non-Compete Agreement. During the five year period (the “Restricted Period”)
commencing on the initial payment of any amounts due under the Stock Purchase
none of the Non-Competing Parties, nor any of their respective partners, joint
venture participants,  nor any controlled Affiliate of any of the foregoing
will, directly or indirectly, in any manner (whether on his, her or its own
account, or as an owner, operator, manager, consultant, officer, director,
employee, investor, agent or otherwise), anywhere in North America (the
“Applicable Area”), engage directly or indirectly in the Business or any
business that competes with the Business, or own any interest in, manage,
control, participate in (whether as an owner, operator, manager, consultant,
officer, director, employee, investor, agent, representative or otherwise), or
consult with or render services for any person or entity that is engaged in the
Business or in any activity that competes directly or indirectly with the
Business; provided however, that ownership, for passive investment purposes not
intended to circumvent this Agreement, of less than 5% of the outstanding stock
of any publicly traded corporation, and, shall not be deemed to be engaging in
the Business solely by reason of such ownership.



3.
Acknowledgment. The Non-Competing Parties hereby acknowledge that the
enforcement of the provisions of this Agreement may potentially interfere with
their ability to pursue business opportunities, including, without limitation,
with the expansion of the Business. The Non-Competing Parties recognize and
agree that the enforcement of this Agreement is necessary to ensure the sale of
Non-Competing Parties interest in the Company, including without limitation
related trade secrets, goodwill, technology and processes.    Each of the
Non-Competing Parties hereby acknowledges that he has been advised to consult
with an attorney before executing this Agreement and that he, she or it has done
so or, after careful reading and consideration, has chosen not to do so.

 
 
B-2

--------------------------------------------------------------------------------

 

 
4.
Enforcement. Notwithstanding Section 10 of this Agreement (Severability), if at
the time of enforcement of Section 2 of this Agreement or any other time, a
court or arbitrator holds that the restrictions in this Agreement are
unreasonable or to any extent invalid or overbroad under circumstances then
existing or otherwise, the Parties agree that the maximum period, scope or
geographical area reasonable, valid or enforceable under such circumstances or
otherwise shall be substituted for the stated period, scope or area, and the
covenants herein should be interpreted and enforced to the maximum extent that
such court or arbitrator deems reasonable, valid or enforceable.  The Parties
hereto agree that money damages would not be an adequate remedy for any breach
of this Agreement, and any breach of the terms of Section 2 would result in
irreparable injury and damage to the Company for which there would be no
adequate remedy at law. Therefore, in the event of a breach or threatened breach
of this Agreement, the Company or, as applicable, its respective successors or
assigns, in addition to other rights and remedies existing in their favor, shall
be entitled to specific performance and/or immediate injunctive or other
equitable relief from a court of competent jurisdiction in order to enforce, or
prevent any violations of, the provisions hereof (without posting a bond or
other security), without having to prove damages, in addition to any other
remedies to which the Company may be entitled at law or in equity.  In addition,
in the event of an alleged breach or violation by a Non-Compete Party of Section
2 of this Agreement, the Restricted Period shall be tolled until such breach or
violation has been duly cured. The terms of this Section shall not prevent the
Company from pursuing any other available remedies for any breach or threatened
breach hereof, including but not limited to the recovery of damages from the
Non-Competing Parties.



5.
Dispute Resolution. Any Proceeding relating to this Agreement or the enforcement
of any provision of this Agreement (including proceedings based upon fraud)
shall be brought or otherwise commenced exclusively in a Court of competent
jurisdiction located in the Provence of Saskatchewan. Each Party to this
Agreement: (i) expressly and irrevocably consents and submits to the exclusive
jurisdiction of the Courts of the Province of Saskatchewan including the
appellate courts in the Province of Saskatchewan (“in connection with any such
Proceeding; (ii) agrees that each court located in the Provence of Saskatchewan
shall be deemed to be a convenient forum; and (iii) agrees not to assert (by way
of motion, as a defense or otherwise), in any such proceeding commenced in any
such court , any claim that such party is not subject personally to the
jurisdiction of such court, that such Proceeding has been brought in an
inconvenient forum, that the venue of such proceeding is improper or that this
Agreement or the subject matter of this Agreement may not be enforced in or by
such court. Any Party to this Agreement may make service on any another party by
sending or delivering a copy of the process to the party to be served at the
address and in the manner provided for the giving of notices in this Agreement.

 
6.
WAIVER OF TRIAL BY JURY.  EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY PROCEEDING DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW.

 
 
B-3

--------------------------------------------------------------------------------

 
 
7.
Notices.  Any notices required or permitted to be given hereunder shall be given
in writing and shall be delivered (1) in person, (2) by certified mail, postage
prepaid, return receipt requested, (3) by electronic mail, or (4) by a
commercial overnight courier that guarantees next day delivery and provides a
receipt, and such notices shall be addressed as follows, or to such other
address as either Party may from time to time specify in writing to the other
Party consistent with these notice provisions. All notices shall be effective on
the date of delivery to the recipient.



If to Buyer:
 
 
 
Concierge Technologies, Inc.
Attn:  Nicholas Gerber
29115 Valley Center Rd. #K-206
Valley Center, CA 92082
 
Facsimile:  888-312-0124
E-mail: ngerber@conciergetechnology.net
 
with a copy to:
 
Horwitz + Armstrong
A Professional Law Corporation
Attn:  Lawrence Horwitz
14 Orchard, Suite 200
Lake Forest, CA 92630
 
Facsimile:  949-540-6578
E-mail:  lhorwitz@horwitzarmstrong.com
 
If to Seller:
 
Robert Freberg
116 Avenue H North
Saskatoon, SK S7L 2B6
 
and to:
Patrick Thompson
1032 University Drive
Saskatoon SK S7N 0K3
 
and to:
Lukbak Technologies Inc.
116 Avenue H North
Saskatoon SK S7L 2B6

 
 
B-4

--------------------------------------------------------------------------------

 
 
With a copy to:
Scott Phelps & Mason
Attn: Kevin Scott
306 Ontario Ave.
Saskatoon, SK S7K 2H5
Facsimile:  306-244-2420
E-mail: k.scott@spmlaw.ca



8.
Authority. Each of the Parties represents and warrants that he, she or it, as
applicable, is competent to enter into this Agreement and has the full right,
power and authority to enter into and perform the obligations under this
Agreement, without the need for the consent of any other person or entity
(including a spouse, if any, of such Party).



9.
Successors and Assigns; Amendments. This Agreement shall be binding upon and
inure to the benefit of the Company and its successors and assigns.  None of the
Non-Competing Parties or Non-Competing Parties may assign any of his or its
respective rights or obligations under this Agreement without the prior written
consent of the Company.  This Agreement may be amended only by written agreement
executed by all parties to this Agreement.



10.
Severability. The provisions of this Agreement shall be deemed severable and the
invalidity or unenforceability of any provision shall not affect the validity or
enforceability or the other provisions hereof.  Further subject to Section 4
hereof, if any provision of this Agreement, or the application thereof, is
invalid or unenforceable, (a) a suitable and equitable provision shall be
substitute therefore in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision;
and (b) the remainder of this Agreement shall not be affected by such invalidity
or unenforceability.



11.
Waivers.  No waiver by any Party of any covenant, term, condition, or agreement
contained herein shall be deemed or construed as a waiver of any other covenant,
term, condition, or agreement, nor shall a waiver of any breach hereof be deemed
to constitute a waiver of any subsequent breach, whether of the same or of a
different provision in this Agreement.



12.
Counterparts. This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. This Agreement may be executed with electronic,
facsimile, or e-mailed signatures. Such signatures shall be deemed valid for all
purposes as if they were signed by hand.



13.
Headings.  The captions and headings contained herein are solely for convenience
of reference and shall not affect in any way the meaning or interpretation of
this Agreement.



14.
Entire Agreement.  This Agreement, together with the recitals hereto, which are
hereby incorporated in and an integral part of this Agreement, represents the
entire agreement among the Parties relating to the subject matter hereof,
superseding any and all contemporaneous and prior written or oral agreements and
understandings with respect hereto (other than, for avoidance of doubt, the
Stock Purchase Agreement).



 
B-5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have entered into this Agreement as of the date
and year first written above.


NON-COMPETING PARTIES


______________________________
Robert Freberg


______________________________
Pat Thompson


COMPANY


CONCIERGE TECHNOLOGY, INC.


By:____________________________
Title:_____________________


BRIGADIER SECURITY SYSTEMS (2000) LTD.


By:_____________________________
Title:______________________


Brigadier Security Systems (2000) Ltd.
 
 
B-6

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
SELLER INFORMATION
 
Name and Address of Seller
 
Shares
Robert Freberg
 
250,000 Class F shares
     
Pat Thompson
 
347,218 Class F shares
    269,999 Class H shares      
Lukbak Technologies, Inc.
 
10,000 Class B shares



 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE B
 
SHARE ALLOCATION OF BUYER
 
Name and Address of Buyer
 
Percentage of Common Stock
 
Percentage of Preferred Stock
Concierge Technologies, Inc.
 
100% of 10,000 Class B shares of 10,000 Class B shares
 
100% of 597,218 Class F shares and 100% of 269,999 Class H shares
         









 

--------------------------------------------------------------------------------